DETAILED ACTION
This action is in response to the preliminary amendment dated 11/22/2019.  Claims 1 and 3-10 are currently amended.  Claim 2 has been canceled.  No claims are newly added.  Presently, claims 1 and 3-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 11/22/2019, 7/2/2021, 10/14/2021 and 2/11/2022 are acknowledged and have been considered by the examiner.

Drawings
The drawings were received on 11/22/2019.  These drawings are not acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "a sensor output signal processing unit"  (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a microcontroller or microprocessor 28 (page 11, line 14 of the clean version of the specification dated 11/22/2019).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “a locking lever” in line 23.  Claim 1 recites the limitation of “a locking lever” in line 3.  Does the recitation of “a locking lever” in line 23 refer to the same structural element as the recitation of “a locking lever” in line 3?  Does the recitation of “a locking lever” in line 23 refer to a different structural element than the recitation of “a locking lever” in line 3?  It appears that the recitation of “a locking lever” in line 23 refers to the same structural element as the recitation of “a locking lever” in line 3 and that the recitation of “a locking lever” in line 23 should be “the locking lever”.
Claim 3 recites the limitation of “a housing” in line 2.  Claim 3 depends from claim 1.  Claim 1 recites the limitation of “a housing” in line 3.  Does the recitation of “a housing” in claim 3 refer to the same structural element as the recitation of “a housing” in claim 1?  Does the recitation of “a housing” in claim 3 refer to a different structural element than the recitation of “a housing” in claim 1?  It appears that the recitation of “a housing” in claim 3 refers to the same structural element as the recitation of “a housing” in claim 1 and that the recitation of “a housing” in claim 3 should be “the housing”.
Claim 3 recites the limitation of “a housing” in line 6.  Claim 3 depends from claim 1.  Claim 1 recites the limitation of “a housing” in line 3.  Does the recitation of “a housing” in claim 3 refer to the same structural element as the recitation of “a housing” in claim 1?  Does the recitation of “a housing” in claim 3 refer to a different structural element than the recitation of “a housing” in claim 1?  It appears that the recitation of “a housing” in claim 3 refers to the same structural element as the recitation of “a housing” in claim 1 and that the recitation of “a housing” in claim 3 should be “the housing”.
Claim 4 recites the limitation of “a tube portion” in line 3.  Claim 4 depends from claim 3 which depends from claim 1.  Claim 1 recites the limitation of “a tube portion” in line 18.  Does the recitation of “a tube portion” in claim 3 refer to the same structural element as the recitation of “a tube portion” in claim 1?  Does the recitation of “a tube portion” in claim 3 refer to a different structural element than the recitation of “a tube portion” in claim 1?  It appears that the recitation of “a tube portion” in claim 3 refers to the same structural element as the recitation of “a tube portion” in claim 1 and that the recitation of “a tube portion” in claim 3 should be “the tube portion”.
Claim 4 recites the limitation of “a locking bar” in line 9.  Claim 4 depends from claim 3 which depends from claim 1.  Claim 1 recites the limitation of “a locking bar” in line 22.  Does the recitation of “a locking bar” in claim 3 refer to the same structural element as the recitation of “a locking bar” in claim 1?  Does the recitation of “a locking bar” in claim 3 refer to a different structural element than the recitation of “a locking bar” in claim 1?  It appears that the recitation of “a locking bar” in claim 3 refers to the same structural element as the recitation of “a locking bar” in claim 1 and that the recitation of “a locking bar” in claim 3 should be “the locking bar”.
Claim 4 recites the limitation of “a locking lever” in line 11.  Claim 4 depends from claim 3 which depends from claim 1.  Claim 1 recites the limitation of “a locking lever” in line 23.  Does the recitation of “a locking lever” in claim 3 refer to the same structural element as the recitation of “a locking lever” in claim 1?  Does the recitation of “a locking lever” in claim 3 refer to a different structural element than the recitation of “a locking lever” in claim 1?  It appears that the recitation of “a locking lever” in claim 3 refers to the same structural element as the recitation of “a locking lever” in claim 1 and that the recitation of “a locking lever” in claim 3 should be “the locking lever”.
Claim 6 recites the limitation “preferably” in line 14.  It is unclear as to if the limitations after the term “preferably” are required limitations of the claim or are examples and preferences for the claim.  Examples and preferences may lead to confusion over the intended scope of a claim.  It is not clear whether the claimed narrower range is a limitation.  Therefore, the metes and bounds of the claim are indefinite.  See MPEP 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nesbitt et al. (US 20070060874).  Claim(s) 1, 3 and 6 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Nesbitt et al. reference discloses a sensor system with sensors for a volumetric pump (2) operating according to the linear peristalsis principle see at least paragraph [0064])), which detects the position of a locking lever (motor 24 can be replaced by a manual engagement knob; see paragraph [0060]) relative to a housing (22) of the volumetric pump, comprising: at least one sensor unit (27); at least one sensor transmitter unit (21); and a sensor output signal processing unit (it is considered that the system controller 1 constitutes a sensor output signal processing unit), wherein the sensor transmitter unit is arranged to apply a detection variable varying as a function of a travel position to the sensor unit (based on the deflection of elements 21; see at least paragraph [0063]) along a predetermined travel along which a fixedly arranged sensor unit (27) and a movably arranged sensor transmitter unit (variable body 21) are moving relative to each other, the sensor unit is configured to output a detection signal corresponding to a particular travel position on the basis of the varying detection variable (the sensor unit 27 outputs a signal to the system controller 1; see at least paragraph [0063] and paragraph [0064]), the sensor output signal processing unit (system controller 1) is arranged to receive the detection signal output by the sensor unit (see at least paragraph [0063] and paragraph [0064]) and to discriminate at least three travel positions on the basis of the received detection signal (see at least paragraph [0059]), the at least three travel positions comprise a closed position in which a tube portion (14) inserted in the pump is occluded (see Fig 9A), an open position in which the tube portion inserted in the pump is not occluded (see Fig 9C) and an intermediate position provided between the closed position and the open position (see Fig. 9B), and the sensor transmitter unit is mounted on a locking bar (it is considered that the at least one sensor transmitter unit 21 constitutes a locking bar) mechanically controlled in its position by [the] locking lever (24).  
In regards to claim 3, the Nesbitt et al. reference discloses wherein the sensor unit (27) is disposed in [the] housing of the pump (2; see at least paragraphs [0059] and [0063] for the sensor unit to be included within the pump 2) and the sensor transmitter unit (21) is disposed on a travel position changing unit (motor 24) adjustably articulated to the housing.  
In regards to claim 6, the Nesbitt et al. reference discloses wherein the sensor unit (27) is a variable-resistance element (flow meter 27) wherein the sensor transmitter unit (21) is arranged to bring about a change of resistance (based on the occlusion of the tube 14) corresponding to a covered travel distance of [a] closing device (locking bar 21).

Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (US 20140100526).  Claim(s) 1 and 3-10 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Ueda et al. reference discloses a sensor system with contactless sensors (sensors 3006, 3007, 3008) for a volumetric pump (1), which detects the position of a locking lever (3012; it is considered that the door 3012 constitutes a locking lever in as much as the door 3012 pivots about the hinges 3013 and is able to be locked to the housing 3011 by the element 3051) relative to a housing (3011) of the volumetric pump, comprising: at least one sensor unit (distance sensor 3006); at least one sensor transmitter unit (3241); and a sensor output signal processing unit (it is considered that the control unit 3003 constitutes a sensor output signal processing unit), wherein the sensor transmitter unit is arranged to apply a detection variable varying as a function of a travel position to the sensor unit (the sensor 3006 detects the gap between the detecting surface 3006a of the distance sensor 3006 and the detection object surface 3241a of the pressing plate 3024; see paragraph [0279]) along a predetermined travel along which a fixedly arranged sensor unit (3006 is mounted to the housing 3011) and a movably arranged sensor transmitter unit (3241 is mounted to the door 3012), the sensor unit is configured to output a detection signal corresponding to a particular travel position on the basis of the varying detection variable (the output signal from the sensor 3006 is sent to the control unit 3003; see paragraphs [0278]-[0280]), the sensor output signal processing unit (control unit 3003) is arranged to receive the detection signal output by the sensor unit (see at least paragraph [0280]) and to discriminate at least three travel positions on the basis of the received detection signal, the at least three travel positions comprise a closed position in which a tube portion (T) inserted in the pump is occluded (see Fig 60(B)), an open position in which the tube portion inserted in the pump is not occluded (see Fig 60(A)) and an intermediate position provided between the closed position and the open position (considered the position between the open position shown in Fig 60(A) and the closed position shown in Fig 60(B)), and the sensor transmitter unit is mounted on a locking bar (3024) mechanically controlled in its position by [the] locking lever (3012).  
In regards to claim 3, the Ueda et al. reference discloses wherein the sensor unit (3006) is disposed in a housing (3011) of the pump and the sensor transmitter unit is disposed on a travel position changing unit (it is considered that the housing lid 3012 constitutes a travel position changing unit) adjustably articulated to the housing (3011).
In regards to claim 4, the Ueda et al. reference discloses wherein the travel position changing unit is a flap unit (it is considered that the housing lid 3012 constitutes a flap) of the pump which is configured as a closing device and is arranged to occlude a tube portion (T) inserted in the pump in a closed condition against a peristaltic element (21) disposed in the pump and conveying fluid in the tube portion and to be non-occlusive against the same in an opened condition (see figure 58).
In regards to claim 5, the Ueda et al. reference discloses wherein the detection signal of the sensor unit (3006) is coupled to a rotational position of the flap unit (the flap unit 3012 is able to rotate about the hinges 3013) forming a first travel position (it is considered that the position of signal transmitter unit 3241 relative to the sensor 3006 is detected by the sensor 3006) and to a position of the locking lever (3012) forming a second travel position, and the sensor output signal processing unit (3003) is configured so that, only when the first travel position indicates that the flap unit is completely closed and the second travel position indicates that the locking lever is provided in an intended final position corresponding to the closed position of the flap unit, an afore-detected condition of an intermediate position is cancelled (it is considered that the when the flap unit 3012 is in the intended closed position, the sensor 3006 detects that the tube portion T has been occluded; see figure 60(A)).  
In regards to claim 6, the Ueda et al. reference discloses wherein the sensor unit (3006) is an optical sensor (reflective photoelectric sensor; see paragraph [0278]) and the sensor transmitter unit (3241) is arranged to bring about a change of light inductance (based on the rotation of the housing flap 3011) corresponding to a covered ravel distance of the closing device at the sensor unit.
In regards to claim 7, the Ueda et al. reference discloses wherein in a first travel position corresponding to a non-occluded open condition, the sensor unit does not detect the presence of the sensor transmitter unit and outputs a zero signal as a first detection signal to the sensor output signal processing unit (it is considered that the sensor 3006 outputs a zero signal when the sensor transmitter unit 3241 is spaced sufficiently from the sensor 3006); in a third travel position corresponding to an occluded closed condition (considered the position depicted in Fig 60(B)), the sensor unit detects close presence of the sensor transmitter unit by way of a strong application by the detection variable and outputs a sensor output signal corresponding to the strong application as a third detection signal to the sensor output signal processing unit (see paragraphs [0272], [0279] and [0280]); and in a second travel position corresponding to an intermediate condition between the occluded closed condition and the non-occluded open condition, the sensor unit detects a remote presence of the sensor transmitter unit by way of an application by the detection variable which is weaker than the strong application but is above the zero signal and outputs a sensor output signal weaker corresponding to the weaker application as a second detection signal to the sensor output signal processing unit (see paragraphs [0272] and [0279]-[0283]).
In regards to claim 8, the Ueda et al. reference discloses wherein the sensor output signal processing unit is arranged to dynamically evaluate the first, second and/or third detection signals as analogous signals along the predetermined travel (see paragraph [0280]).
In regards to claim 9, the Ueda et al. reference discloses wherein the sensor output signal processing unit is configured to evaluate the travel position by adjusting the dynamics of the detection signal to a model of the time behavior (see paragraphs [0272] and [0279]-[0283]).
In regards to claim 10, the Ueda et al. reference discloses wherein the sensor output signal processing unit is configured to output an alarm signal (buzzer 3009) when the intermediate position provided between the closed position and the open position is detected to be longer than a predetermined period of time (see at least paragraph [0280]).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753